UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 25, 2016 Sunshine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36539 30-0831760 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 102 West Baker Street, Plant City, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(813) 752-6193 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On May 25, 2016, the Board of Directors of Sunshine Bancorp, Inc. (the “Company”) appointed Jermaine Crosson, age 43, as Principal Accounting Officer of the Company.Mr. Crosson’s appointment as Principal Accounting Officer of the Company is in addition to his position as Chief Financial Officer of Sunshine Bank, the Company’s bank subsidiary, which he has held since June 2015. From May 2012 until June 2015, Mr. Crosson was the Controller of Members 1st Federal Credit Union located in Southcentral Pennsylvania. He was also the Controller of Graystone Tower Bank from 2005 until May 2012. Mr. Crosson is a certified public accountant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SUNSHINE BANCORP, INC. DATE:June 1, 2016 By: /s/ John D. Finley John D. Finley, Executive Vice President and Chief Financial Officer
